                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


WILFRED L. ANDERSON,                          )       Case No.: 1:19 CV 1072
                                              )
       Plaintiff,                             )
                                              )       JUDGE SOLOMON OLIVER, JR.
       v.                                     )
                                              )
JUDGE SHANNON GALLAGHER,                      )       MEMORANDUM OF OPINION
                                              )       AND ORDER
       Defendant.                             )



       Pro se Plaintiff Wilfred L. Anderson filed this action against Cuyahoga County Common

Pleas Court Judge Shannon Gallagher. In the Complaint, Plaintiff challenges his adjudication as a

vexatious litigator under Ohio law and contends it prevents him from mounting a defense to

contempt charges for allegedly violating a civil protection order issued by Judge Gallagher. He

seeks a declaration from this Court that the Ohio vexatious litigator statute, Ohio Revised Code §

2323.52(D), is unconstitutional.

       Plaintiff also filed an Application to Proceed In Forma Pauperis (Doc. No. 2). That

Application is DENIED.

                                           Background

       This case is among the latest filings in a long-standing, acrimonious dispute between Plaintiff

and Luann Mitchell. It appears the dispute initially arose in 2010 as a disagreement over possession

of the cremains and urn of Angelina Johnson and escalated into multiple lawsuits in the Cuyahoga
County Court of Common Pleas, the Summit County Courts of Common Pleas, the United States

Bankruptcy Court for the Northern District of Ohio, and this Court. See Anderson v. Mitchell, No.

1:14 CV 276 (N.D. Ohio July 29, 2014)(Gaughan, J.)(describing litigation history); Anderson v.

Mitchell, No. 99876, 2014 WL 1327763 (Ohio App. 8 Dist. Mar. 20, 2014)(same). Eventually,

Plaintiff was declared to be a vexatious litigator and was enjoined from filing additional documents

or actions without leave of court. Anderson v. CMHA, No. CV-14-820828 (Cuyahoga Cty Ct.

Comm. Pl. filed Jan. 27, 2014).

        In addition, both Plaintiff and Mitchell have had criminal charges brought against them as

the result of their actions in these disputes. Mitchell accused Plaintiff of stalking her and obtained

a civil protection order from Judge Gallagher. She reported to police that Plaintiff violated that

order on several occasions resulting in criminal charges being brought against Plaintiff. Plaintiff

produced a receipt from the Horseshoe Casino showing he was there at one of the times Mitchell

alleged Plaintiff had driven by her house. That resulted in Mitchell being charged with perjury.

Plaintiff contends he cannot adequately defend himself from the charges against him due to his

vexatious litigator status.

        Finding his ability to pursue Mitchell in state court curtailed, Plaintiff began filing lawsuits

in federal court. This is the tenth case Plaintiff has filed in this federal court against Cuyahoga

County Common Pleas Court Judges, the Ohio Eighth District Court of Appeals and Mitchell since

2014.1 Six of them were filed in the past three months. Each case contests the Ohio Courts’ findings


        1
              See Anderson v. Mitchell, No. 1:14 CV 276 (N.D. Ohio July 29, 2014)(Gaughan, J.);
Anderson v. Eighth App. Dist. Ct. of Appeals of Ohio, No. 1:15 CV 1457 (N.D. Ohio Aug. 28,
2015)(Gwin, J.); Anderson v. Corrigan, No. 1:17 CV 2352 (N.D. Ohio Mar. 12, 2018)(Boyko, J.);
Anderson v. Gaul, No. 1:17 CV 2451 (N.D. Ohio Mar. 8, 2018)(Boyko, J.); Anderson v. Mitchell,
1:19 CV 1011 (N.D. Ohio filed May 6, 2019)(Adams, J.); Anderson v. Gaul, No. 1:19 CV 1012 N.D.

                                                   2
that he is a vexatious litigant. The first 4 cases filed from 2014 to 2018 were all dismissed under

28 U.S.C. § 1915(e). This Court has repeatedly held that it does not have jurisdiction to overturn

a state court judgment, and cannot interfere with on-going state court proceedings involving matters

of state law. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303,

75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362

(1923); Younger v. Harris, 401 U.S. 37, 44-45 (1971). This Court cannot rehear matters that were

already decided by the state courts and cannot enjoin them from enforcing their judgments.

Furthermore, the Judges and the Courts are immune from damages. Regardless of whether the

Judges of this federal court agree or disagree with the findings and judgments of the state courts,

they cannot consider the merits of Plaintiff’s claims or grant him relief.

       Nevertheless, even after receiving this information, Plaintiff continues to file cases in this

Court against the same Defendants pertaining to the same matters and trying to find a new

procedural loophole which will allow this Court to intervene and overturn the state courts’

judgments. He has filed civil rights actions seeking damages, civil rights actions seeking injunctive

relief or declaratory relief. He has filed Mandamus actions and Motions for Relief from Judgment

under Federal Rule 60(b). In this case, he filed a Notice of Constitutional Challenge. He hopes that

by obtaining this declaration, it will void the vexatious litigant judgment in the state court case. In

the end, the answer is the same. This Court does not have jurisdiction to grant the relief he is

requesting.




Ohio filed May 6, 2019)(Adams, J.); Anderson v. Gallagher, No. 1:19 CV 1072 (N.D. Ohio filed
May 13, 2019)(Oliver, J.); Anderson v. Celebreeze, No. 1:19 CV 1079 (N.D. Ohio filed May 14,
2019)(Boyko, J.); Anderson v. Mitchell, No. 1:19 CV 1178 (N.D. Ohio filed May 21, 2019);
Anderson v. Corrigan, No. 1:19 CV 780 (N.D. Ohio filed Apr. 9, 2019)(Nugent, J.).

                                                  3
        Up to this point, the Courts in this District have been tolerant of Plaintiff’s pro se filings;

however, there comes a point when we can no longer allow Plaintiff to misuse the judicial system

at tax payer expense. The filing of frivolous lawsuits and motions strains an already burdened

federal judiciary. As the Supreme Court recognized: “Every paper filed with the Clerk of ... Court,

no matter how repetitious or frivolous, requires some portion of the [Court’s] limited resources. A

part of the Court’s responsibility is to see that these resources are allocated in a way that promotes

the interests of justice.” In re McDonald, 489 U.S. 180, 184 (1989). Our ability to perform our

duties is compromised when we are forced to devote limited resources to the processing of

repetitious and frivolous filings. In re Sindram, 498 U.S. 177, 179-80 (1991).

        After a careful review of Plaintiff's conduct in this and other cases filed in the Northern

District of Ohio, this Court has determined that it is necessary to impose some restrictions on

Plaintiff’s ability to continue on in this manner. As an initial matter, Plaintiff did not pay the filing

fee and asks the Court to grant his Application to Proceed In Forma Pauperis to waive payment.

Congress first enacted an in forma pauperis statute in 1892 “to ensure that indigent litigants have

meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324, (1989) (citing

Adkins v. E.I. DuPont deNemours & Co., 335 U.S. 331, 342-43 (1948)). Proceeding in forma

pauperis, however, is a privilege, and not a right. Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir.

1998); Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir. 1991); Marshall v. Beshear, No.

3:10CV-663-R, 2010 WL 5092713, at *3 (W.D. Ky. Dec. 7, 2010). Federal courts may revoke or

deny the privilege of proceeding as a pauper when a litigant abuses the privilege by repeatedly filing

frivolous, harassing, or duplicative lawsuits. See In re McDonald, 489 U.S. 180, 184-85 (1989) (per




                                                   4
curiam); Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir.1989) (per curiam).2 Plaintiff has abused

the privilege of proceeding as a pauper by filing repetitive frivolous cases to challenge his state court

vexatious litigant status. His Application to Proceed In forma Pauperis is denied. He may not

proceed with this action unless he pays the entire filing fee of $400.00. Plaintiff is cautioned that

if he continues to file lawsuits pertaining to the same matters, the Court may enjoin him from filing

any new actions without first obtaining leave of court. Reneer v. Sewell, 975 F.2d 258, 260-61 (6th

Cir. 1992); Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987).

        Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis (Doc. No. 2) is DENIED

and this action is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal

from this decision could not be taken in good faith.3 Plaintiff may file a Motion to Reopen the case,

within thirty (30) days of the date of this Order, if he pays the full filing fee of $400.00 prior to or




        2
                See also Levy v. Macy’s, Inc., No. 1:13-cv-148, 2014 WL 49188, at *4 -5 (S.D. Ohio
Jan. 7, 2014); Hopson v. Secret Service, No. 3:12CV-770-H, 2013 WL 1092915, at *1-3 (W.D. Ky.
Mar. 15, 2013); Marshall v. Beshear, No. 3:10CV-663-R, 2010 WL 5092713, at *3 (W.D. Ky. Dec.
7, 2010); Haddad v. Michigan Nat. Bank, No. 1:09-cv-1023, 2010 WL 2384535, at *2-3 (W.D.
Mich. June 10, 2010).
        3
                28 U.S.C. § 1915(a)(3) provides:

                An appeal may not be taken in forma pauperis if the trial court certifies that it is not
                taken in good faith.

                                                   5
contemporaneously with the filing of the Motion. This Court will not accept any documents for

filing in this case, including the Motion to Reopen the Case, unless and until the full filing fee is

paid. The Clerk’s Office is instructed to return, unfiled, any document submitted without the filing

fee.

       IT IS SO ORDERED.



                                                      /S/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE

August 28, 2019




                                                 6
